Case: 16-20067      Document: 00513848594         Page: 1    Date Filed: 01/25/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 16-20067                               FILED
                                  Summary Calendar                      January 25, 2017
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

              Plaintiff–Appellee,

v.

EDUARDO GUZMAN GONZALES, also known as Miguel Rojas, also known
as El Pantera,

              Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CR-628-6


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Eduardo Guzman Gonzales appeals his 88-month prison sentence for
conspiracy to harbor certain aliens for commercial gain and private financial
advantage in violation of 8 U.S.C. § 1324(a)(1)(A)(v)(I), (A)(iii), and (B)(i). He
correctly acknowledges that his as-applied Sixth Amendment challenge is
foreclosed by circuit precedent. See United States v. Hernandez, 633 F.3d 370,



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20067     Document: 00513848594   Page: 2   Date Filed: 01/25/2017


                                No. 16-20067

374 (5th Cir. 2011).     Accordingly, we GRANT his motion for summary
disposition and AFFIRM the judgment of the district court.




                                      2